DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 8-10 are allowed, and claims 1-4, 6 and 7 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for Immersion cooling device for electronics devices, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of processor modules each of which has a module connector plug electrically coupled to each of the plurality of module connectors; and 
a support member which supports the carrier substrate to be positioned in an upper section of the power supply unit arranged on a bottom section of a cooling tank included in the cooling device, when the electronic device is electrically connected to the power supply unit, and wherein 
the processor module includes a first circuit substrate and a second circuit substrate each of which has a processor mounting area and a memory mounting area on one surface thereof, each of which has at least one processor mounted in the processor mounting area, and each of which has a plurality of comb-like arranged memory modules in the memory mounting area, and which are in a state that the one surface of the first circuit substrate and the one surface of the second circuit substrate are combined face-to-face, and 
at least one connector which electrically connects between the first circuit substrate and the second circuit substrate, and 
the first circuit substrate and the second circuit substrate are positioned in manners, that the processor mounting area and the memory mounting area of the first circuit substrate are placed face-to-face respectively with the processor mounting area and the memory mounting area of the second circuit substrate, and that end parts of the plurality of comb-like arranged memory modules of the first circuit substrate and end parts of the plurality of comb-like arranged memory modules of the second circuit substrate are alternately arranged with clearances made between adjacent memory modules, 
wherein the support member includes a backboard or a frame structure on which the carrier substrate is fixed, and 
wherein the backboard or the frame structure is slidably supported by a plurality of support columns which stand up and are vertically fixed in the cooling tank. 

Prior arts, Iyenger, Madanipour and Cray disclose related structural elements for Immersion cooling device for electronics devices, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835